DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

3.	Claims 1-4, 6-10, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-12, 14, 17, and 20 of U.S. Patent No. 9,668,768. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are directed to an arm assembly for use during a medical procedure including a base, a multi-joint arm assembly that is detachably connected to an end effector, an optical imaging device that is mounted to the end effector, a counterweight with coupled with the arm assembly to compensate for any weight changes.  The patented claims ‘768 are also directed to further positioning control system steps with respect to the standoff distance measurements and moving the imaging device with respect to the new standoff distance.  Therefore the patented claims ‘768 are more specific in some regards and is also an obvious variation of the current application claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-9, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (20130085510) in view of Lauzier et al. (20110126660).  Stefanchik et al. teach of a system and method for robotically-assisted surgical system 100 and fabricating a multi-joint arm assembly for use during a medical procedure in relation to an anatomical part (abstract) comprising a surgical robot 104 with controller 106 [0028].  Stefanchik et al. teach of the robot 104 to include a support frame 108 with base 112 with a multi-joint assembly connected to the base or plurality of surgical arms 110 coupled to the support frame [0029].  Stefanchik et al. further teach of the arms 110 to include plurality of sections which can be coupled to one another and/or to the support frame 108 by any of a variety of joints and the surgical arms 110 can also include linkages or actuators such as counterweights which can be manually manipulated by controller 106 to direct movement of the arms and/or actuation of end effector 116 [0030].  Stefanchik et al. teach of the end effector being couple with cameras or optical imaging device to capture images of a surgical site [0031, 0033] with sensor system 120 that includes plurality of cameras configured to capture images of the robot 104 and an image processing module configured to determine the relative positioning of the various components based on the images [0033].  It would be obvious then that the counterweight is configured to compensate for any weight change in the arm of the end effector coupled to the imaging device.  Stefanchik et al. also teach of a grabbing feature or grasper-type end effector having two opposed jaws which can be opened and closed by the controller to allow the position and orientation of the end effector [0030].  The arm assembly therefore includes a tower or upright member 114 that extends vertically from the base 112 that is part of the frame 108 and the arm 110 extending outwardly from the tower (fig. 3, [0029]).  Stefanchik et al. teach of the arm being movable upwardly and downwardly relative to the tower or upright member of the support frame where the arms 110 may include one or linkages or actuators which can be manipulated by the controller to effect movement of the arms [0030].  Stefanchik et al. further teach of a supporting beam or support frame 108 having an end .  
Stefanchik et al. teach of the counterweight and controlling the position and orientation of the surgical arms and end effector [0030] but do not explicitly teach of the counterweight adjustment feature and also do not teach of the braking feature.  In a related field of endeavor Lauzier et al. teach of robotic system and method that include a braking mechanism 113 to stop motion of robot 105 and which may be initiated by the robot controls or by trigger the force limiting device 110 0040].  Lauzier et al. further teach of counterweights 470, 475 for counterbalancing force to balance the weight or load on the arm [0061, 0062] or adjustable counterweight adjustment feature to compensate for any weight change on the arm.  Lauzier et al. also teach of an actuator 405 as part of the braking feature [0060].  Lauzier et al. teach of transmission mechanism such as a pulley [0061].  Lauzier et al. teach of relying on mechanical adjustments to the counterweight adjustment feature such as counterbalancing springs .  
6.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. in view of Lauzier et al. and further in view of Fowler et al. (20070032701).  Stefanchik et al. teach of a display device or output device 126 [0013] configured to display a real-time image of preselected portion of the target [0031, 0040] but the previous references do not explicitly teach of the use of 3D eyewear.  In a related field of endeavor Fowler et al. teach of multi-functional element device to be inserted or implanted into a lumen structure or hollow space [0008] which may incorporate multi-link robotic arm [0006].  Fowler et al. teach of different functional elements with respect to the camera including zoom level [0048], color components [0069] and producing images in real time where the images are displayed on head-mounted stereoscopic goggles for immersive 3D stereo imaging [0072].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Fowler et al. to modify the previous references to allow tracking of plurality of objects independently and controlling plurality of camera elements separately to provide a range of viewpoints to surgeon while maintain each of the tracked objects in the field of view and while evaluating minimal access procedures involving multiple organs/instruments without requiring operator to hold and orient and instrument and therefore provide greater freedom with regard to orienting the device toward the site of interest  [0007, 0070, Fowler].  
7.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. in view of Lauzier et al. and further in view of Saffer (20070280426).  The previous references teaches of the use of plurality of counterweights such as counterweights 470 and 475 (Lauzier) but do not explicitly teach of mass feature and the claimed specific adjustment feature.  In a similar field of endeavor Saffer teaches of the mass associated with the counterweights [0018, 0020, 0057] to .  
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793